--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


DEBT SETTLEMENT AND RELEASE AGREEMENT


This Debt Settlement and Release Agreement (the “Agreement”) is made effective
as of August 19, 2010, by and between Golden Phoenix Minerals, Inc., a Nevada
corporation (the “Company”) and Kent Aveson, an individual (the “Debt Holder”).


RECITALS


WHEREAS, pursuant to a written Employment Agreement between Ashdown Project,
LLC, a Nevada limited liability company (“Ashdown”)  and the Debt Holder dated
October 15, 2007, (the “Employment Agreement”), Ashdown employed the Debt Holder
as its General Manager.


WHEREAS, as of December 31, 2008, Ashdown was indebted to the Debt Holder for
certain unreimbursed expenses, unpaid vacation and salary, and an unpaid
severance payment owing under the Employment Agreement.  As of December 31,
2008: (i) the unreimbursed expenses owed to the Debt Holder, total One Thousand
Nine Hundred Eighty Six Dollars ($1,986.00); (ii) the unpaid vacation and salary
owed to the Debt Holder totals Nine Thousand Seven Hundred Sixty Nine Dollars
($9,769.00); and (iii) the unpaid severance payment totals Twenty Three Thousand
Three Hundred Thirty Three Dollars ($23,333.00).  Together these amounts total
Thirty Five Thousand Eighty Eight Dollars ($35,088.00) (the “Outstanding Debt”).


WHEREAS, pursuant to the Purchase and Sale of LLC Membership Interest Agreement
between Win-Eldrich Gold, Inc., a Nevada corporation and the Company dated May
11, 2009, the Company assumed the Outstanding Debt.


WHEREAS, it is now the desire and intention of the Debt Holder and the Company
to settle and resolve all agreements, understandings, disputes, and differences
relating to the Outstanding Debt which exist as of the date of this Agreement.


NOW, THEREFORE, AND IN CONSIDERATION OF THE ABOVE RECITALS AND THE MUTUAL
PROMISES AND RELEASES CONTAINED HEREIN, THE PARTIES DO HEREBY AGREE AS FOLLOWS:




AGREEMENT


1.           Settlement Payment.  The Company agrees to pay the Debt Holder the
total sum of Thirty Five Thousand Eighty Eight Dollars ($35,088.00) (“Settlement
Sum”) in exchange for a release of all claims against it by the Debt Holder
relating to, or arising out of, the Outstanding Debt.
 

 
 
1

--------------------------------------------------------------------------------

 
 
2.           Payment of Settlement Sum.   The Settlement Sum will be paid by the
Company as follows:


a.           Initial Payment.  Upon execution of this Agreement the Company
shall pay the Debt Holder the sum of Eleven Thousand Six Hundred Ninety Six
Dollars ($11,696.00) in immediately available funds.


b.           Monthly Payments.  The remaining Twenty Three Thousand Three
Hundred Ninety Two Dollars ($23, 392.00) shall be paid as follows:


September 1, 2010
$1949.35
October 1, 2010
$1949.35
November 1, 2010
$1949.35
December 1, 2010
$1949.35
January 1, 2011
$1949.35
February 1, 2011
$1949.35
March 1, 2011
$1949.35
April 1, 2011
$1949.35
May 1, 2011
$1949.35
June 1, 2011
$1949.35
July 1, 2011
$1949.35
August 1, 2011
$1949.15



3.           Release of Liability.  In exchange for the promises and covenants
set forth herein, the Debt Holder hereby releases, acquits, and forever
discharges the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, attorneys, shareholders, partners,
successors, assigns, affiliates, customers, and clients (collectively, the
“Company Released Parties”) of and from any and all claims, liabilities,
demands, causes of action, costs, expenses, attorneys’ fees, damages,
indemnities and obligations of every kind and nature, in law, equity, or
otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed (“Claims”) to the extent that such Claims directly or indirectly
arise out of or are in any way related to the Outstanding Debt.  The Debt Holder
agrees to indemnify and hold the Company Released Parties harmless from any
liabilities, debts, demands, causes of action, injuries, costs, attorneys' fees
or damages of any kind arising out of the Debt Holder’s action or inactions,
whether negligent or otherwise, with respect to, or in connection with this
Agreement.


4.           Confidentiality.   The Debt Holder agrees to maintain in complete
confidence the existence of this Agreement, the contents and terms of this
Agreement and the consideration for this Agreement (hereinafter collectively
referred to as the “Settlement Information”).  Except as required by law, the
Debt Holder may disclose Settlement Information only to the court in any
proceedings to enforce the terms of this Agreement and to the Debt Holder’s
consultants and agents who have a bona fide need to know and whom the Debt
Holder will inform of the terms of this Agreement and who shall thereafter agree
to abide by the provisions and restrictions of this Agreement as if they were a
party hereto.
 
 
 
2

--------------------------------------------------------------------------------

 

 
5.           Cooperation.   Each of the parties to this Agreement, without
further consideration, shall execute and deliver such other documents and take
such other action as may be reasonably requested by the other party hereto to
consummate more effectively the purposes or subject matter of this Agreement.


6.           Authority To Execute Agreement.   Any person signing this Agreement
for a party represents and warrants that he has express authority to sign this
Agreement for that party and agrees to hold the opposing party harmless for any
costs or consequences of the absence of actual authority to sign.


7.           Mutual Negotiation.   The parties agree that this Agreement is the
product of negotiation between sophisticated parties, each of whom is
represented by counsel, and each of whom had an opportunity to participate in
and did participate in, the drafting of the provisions hereof.  Accordingly,
ambiguities in this Agreement, if any, shall not be construed strictly or in
favor of or against any party hereto but rather shall be given a fair and
reasonable construction.  Each of the Company and the Debt Holder further
acknowledges that it enters into this Agreement knowingly and voluntarily and
without duress, coercion or undue influence.


8.           Representation By Counsel.   The parties understand and agree that
they are represented by counsel of their choice, and that they have not relied
upon the statements or advice of the other party, its agents, counsel or
employees.


9.           Third Party Beneficiaries.   Each of the Company Released Parties
who is not a party to this Agreement is an intended third party beneficiary to
this Agreement and shall be entitled to all rights and remedies it would be
entitled to if it were an original signatory to this Agreement.  Other than the
parties to this Agreement and the Company Released Parties, no other individual
or entity has any rights or remedies pursuant to this Agreement and no other
third party beneficiaries are intended.


10.           No Admission Of Liability.  This Agreement is entered into solely
for the purpose of avoiding the costs of litigation, and neither this Agreement
nor anything contained herein shall be taken or construed to become, at any time
or place, an admission of either party of any of the claims related to or
arising out of the Outstanding Debt.


11.           Covenant Not To Sue.  The Company and the Debt Holder agree not to
sue or otherwise prosecute each other with respect to any claim settled or
released in this Agreement.


12.           Entire Agreement.  This Agreement supersedes any and all
agreements, either oral or written, between the parties hereto with respect to
the Outstanding Debt.  Each party to this Agreement acknowledges that no
representations, inducements, promises, or agreements, orally or otherwise, have
been made by any party or anyone acting on behalf of any party, which are not
embodied herein, and that no other agreement, statement, or promise not
contained in this Agreement shall be valid or binding.  Any modification of this
Agreement will be effective only if it is in writing and signed by both parties.
 
 
 
3

--------------------------------------------------------------------------------

 

 
13.           Governing Law.  This Agreement shall in all respects be governed
by and construed in accordance with the laws of the State of Nevada, without
giving effect to any choice of law or conflicts of law provision or rule that
would cause the application of the laws of any jurisdiction other than the State
of Nevada. 


14.           Jurisdiction and Venue.  The parties hereby consent to the
exclusive jurisdiction of the state and federal courts sitting in Nevada with
the sole and exclusive venue of Washoe County in any action on a claim arising
out of, under or in connection with this Agreement or the transactions
contemplated by this Agreement.


15.           Attorneys’ Fees.  The parties will bear their own respective
attorneys’ fees and costs incurred with respect to this Agreement and any prior
legal matters between them.  In the event, however, that legal action of any
type is filed to enforce the provisions of this Agreement, the prevailing party
in the enforcement proceeding shall be entitled to an award of attorneys’ fees
and expenses reasonably incurred in the action.  For this purpose, attorneys’
“fees and expenses” includes, without limitation, the fees and expenses of
attorneys, paralegal or legal assistants and experts and consultants for the
prevailing party and all other fees and expenses that counsel for the prevailing
party incurs in the course of representation of the prevailing party in
anticipation of and/or during the course of the action, whether or not otherwise
recoverable as “attorneys’ fees” or as “costs” under applicable law.


16.           Amendment; Waiver.  No amendment or variation of the terms of this
Agreement shall be valid unless made in writing and signed by the Company and
the Debt Holder.  A waiver of any term or condition of this Agreement shall not
be construed as a general waiver by the Company.  Failure of either the Company
or the Debt Holder to enforce any provision or provisions of this Agreement
shall not waive any enforcement of any continuing breach of the same provision
or provisions or any breach of any provision or provisions of this Agreement.


17.           Counterparts.  This Agreement may be signed in one or more
counterparts (by facsimile or otherwise), all of which shall be treated as one
and the same instrument.


 
 
                        [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 
4

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
the date first hereinabove written.



 
DEBT HOLDER
 
 
Date:  August 19, 2010
 
By: _____________________________                                                     
Kent Aveson
 
 
 
THE COMPANY
 
 
 
Date:  August 19, 2010
 
Golden Phoenix Minerals, Inc.
 
By:  ____________________________                                                    
Name:
                Title:










 
 
5

--------------------------------------------------------------------------------

 
